Exhibit 10.1

FOURTH AMENDMENT TO

NOTE PURCHASE AGREEMENT

THIS FOURTH AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), dated as of
July 12, 2012, is entered into by and among Navistar Financial Securities
Corporation (the “Seller”), Navistar Financial Corporation (“Servicer”), Liberty
Street Funding LLC (“Liberty Street”), as a Conduit Purchaser, The Bank of Nova
Scotia (“BNS”), as a Managing Agent and a Committed Purchaser, and Bank of
America, National Association (“Bank of America”), as a Managing Agent, the
Administrative Agent and a Committed Purchaser.

R E C I T A L S

A. The Seller, the Servicer, Liberty Street, BNS and Bank of America are parties
to that certain Note Purchase Agreement, dated as of April 16, 2010 (as amended
by the First Amendment to Note Purchase Agreement, dated as of June 21, 2010,
the Second Amendment to Note Purchase Agreement, dated as of August 4, 2010 and
the Third Amendment to Note Purchase Agreement, dated as of July 19, 2011, and
as further amended, supplemented or otherwise modified from time to time, the
“Agreement”).

B. The parties to the Agreement desire to amend the Agreement as hereafter set
forth.

C. NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Amendments to Agreement. By their signatures hereto, each of the parties
hereto agrees that the Agreement is hereby amended as set forth in this
Section 1.

(A) The definition of “Bank of America Spread” is hereby amended by deleting the
reference to “0.85%” where it appears therein, and substituting “1.00%”
therefor.

(B) The definition of “Purchase Expiration Date” in Section 1.01 of the
Agreement is hereby amended by deleting the date “July 18, 2012” where it
appears therein and by inserting the date “October 16, 2012” in its place.

2. Representations and Warranties. The Seller hereby represents and warrants to
Liberty Street, BNS and Bank of America that, after giving effect to this
Amendment, no potential Early Redemption Event or Early Redemption Event has
occurred and is now continuing, and NFC hereby represents and warrants that,
after giving effect to this Amendment, no potential Early Redemption Event or
Early Redemption Event or Servicer Termination Event has occurred and is now
continuing.

3. Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar



--------------------------------------------------------------------------------

effect referring to the Agreement in the Agreement or in any other document
relating to the Seller’s securitization program shall be deemed to be references
to the Agreement as amended by this Amendment. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
Agreement other than as set forth herein.

4. Conditions Precedent. The effectiveness of this Amendment is subject to
(i) receipt of a certificate of the Seller and of the Servicer, each dated the
date hereof, as to due execution, incumbency, good standing and other customary
corporate matters and (ii) satisfaction of each of the conditions precedent
described in Section 2.04 of the Agreement.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

7. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION,

as Seller

By:  

/s/ William V. McMenamin

Name: William V. McMenamin Title: VP, CFO & Treasurer NAVISTAR FINANCIAL
CORPORATION,


as Servicer

By:  

/s/ William V. McMenamin

Name: William V. McMenamin Title: VP, CFO & Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Committed Purchaser and Managing Agent for the Bank of America Purchaser
Group

 

By:  

/s/ Margaux L. Karagosian

Name:   Margaux L. Karagosian Title:   Vice President
BANK OF AMERICA, NATIONAL ASSOCIATION,


as Administrative Agent

By:   /s/ Margaux L. Karagosian Name:   Margaux L. Karagosian Title:   Vice
President



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

as a Committed Purchaser and Managing Agent for the Liberty Street Purchaser
Group

 

By:  

/s/ Paula J. Czach

Name:   Paula J. Czach Title:   Managing Director

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street Purchaser Group

 

By:  

/s/ Jill A. Russo

Name:   Jill A. Russo Title:   Vice President

 